Citation Nr: 0509789	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  03-34 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to Department of 
Veterans Affairs (VA) benefits.  

ATTORNEY FOR THE BOARD

K. S. Knight, Counsel




INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The service department has certified that the appellant 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the US Armed Forces.  


CONCLUSION OF LAW

The claimant's eligibility for VA benefits based on service 
is not established.  38 U.S.C.A. § 101(2) (West 2002); 38 
C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004), does 
not apply in the instant case.  The only issue before the 
Board is whether the appellant had qualifying service for the 
benefits sought.  The record includes service department 
verification of the appellant's service.  Because qualifying 
service and how it may be established are outlined in statute 
and regulation, the Board's review is limited to 
interpretation of the pertinent law and regulations.  The 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that when the interpretation of a statute is dispositive of 
the issue on appeal, neither the duty to assist nor the duty 
to notify provisions of the VCAA are implicated.  The Court 
has recognized that enactment of the VCAA does not affect 
matters on appeal from the Board when the question is limited 
to statutory interpretation.  Mason v. Principi, 16 Vet.App. 
129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  

Analysis

Eligibility for VA benefits is governed by statutory and 
regulatory law which defines an individual's legal status as 
a veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 
3.6 (2004).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  
"Active military, naval, and air service" includes active 
duty.  "Active duty" is defined as full- time duty in the 
Armed Forces.  38 C.F.R. § 3.6(a)-(b) (2004).  "Armed 
Forces" consists of the United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard, including their Reserve 
components.  38 C.F.R. § 3.1.

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall be deemed to have 
been active military, naval, or air service for only certain 
specified purposes.  38 U.S.C.A. § 107(a); 38 C.F.R. §§ 3.40, 
3.41 (2004).  

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity or burial benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions:  (1) the evidence is 
a document issued by the service department, (2) the document 
contains needed information as to length, time, and character 
of service; and (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a) (2004).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, the VA shall request verification of service from a 
service department.  38 C.F.R. § 3.203 (2004).  With regard 
to Philippine service, certifications by the service 
department will be accepted as establishing periods of 
recognized service as a Philippine Scout, a member of the 
Philippine Commonwealth Army serving with the Armed Forces of 
the United States, or as a guerrilla. 38 C.F.R. §§ 3.40, 
3.41.

The Court has held that a service department determination as 
to an individual's service shall be binding on the VA.  Duro 
v. Derwinski, 2 Vet. App. 530 (1992).

As a result of the appellant's claim for VA benefits 
submitted in November 2002, the RO submitted requests seeking 
verification of service.  In April 2003, the RO received 
certification from the service department that the appellant 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerillas, in the service of 
the United States Armed Forces.  Additionally, in a 
Memorandum for the File received in March 2004, the RO 
confirmed that the service department had certified that the 
appellant had no valid military service in the Armed Forces 
of the U. S.  No new evidence had been presented which would 
warrant a request for re-certification.  These verifications 
are binding on VA such that VA has no authority to change or 
amend the finding.  Duro v. Derwinski, 2 Vet. App. at 530. 

The Board notes that the appellant did not submit the 
required documentation in support of her claim of entitlement 
to VA disability benefits.  Specifically, she did not provide 
a DD Form 214, Certificate of Release or Discharge from 
Active Duty, or original Certificate of Discharge.  The only 
documents received from the appellant consist of an 
application for military service through the Department of 
National Defense, Republic of the Philippines, dated in 
August 1998; affidavits from Pedro Fabugais dated in August 
1998, from Davito Rubio dated in September 2000, and from 
Mariano Jumawan dated in September 2000; the appellant's 
affidavit dated in October 2002; her claim for benefits dated 
in November 2002; an affidavit from Regalado A. Gahob dated 
in May 2003; and By-laws from the Women's Auxiliary Service 
of the Philippines received in July 2003.  As noted herein, 
these documents are not recognized by VA as evidence of 
qualifying service in the U.S. Armed Forces.  

Furthermore, the appellant's contentions equally do not serve 
as recognized evidence to establish eligibility to VA 
benefits.  As noted herein, when the appellant does not 
submit evidence of service or the evidence submitted does not 
meet the requirements discussed above, VA shall request 
verification of service from the service department.  38 
C.F.R. § 3.203(c).  As this has been completed and the 
service department findings were negative for establishing 
qualifying service, the appellant's claim must be denied.  


ORDER

Entitlement to VA benefits is denied.  



	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


